IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
Case No. 5:20-cv-00253-M

BUXTON R. BAILEY, P.C. and
BUXTON REED BAILEY,

Plaintiffs,

)
)
)
)
)
)
)
CHAD F. WOLF, Acting Secretary, United )
States Department of Homeland Security; )
KENNETH T. CUCCINELLI, Senior ) OPINION
Official Performing the Duties of the ) AND ORDER
Director of United States Citizenship and )
Immigration Services; )
BARBARA Q. VELARDE, Chief, United _)
States Citizenship and Immigration Services)
Administrative Appeals Office; and )
MATTHEW T. ALBENCE, Senior Official _ )
Performing the Duties of the Director of )
United States Immigration and Customs )
Enforcement, )

)

)

Defendants.

This matter comes before the court on Defendants’ motion for summary judgment, filed J anuary 8,
2021. [DE-26] As described fully herein, because the court concludes that the immigration bond at the
center of this dispute was properly forfeited upon Plaintiff Buxton Reed Bailey’s failure to deliver the alien

whose liberty the bond secured, the court GRANTS Defendants’ motion.
I. Background

The complaint alleges [DE-1] and/or the unchallenged administrative record demonstrates [DE-22-
1'; see DE-23] the following: Bailey represented Jose Candelario Gutierrez Ledesma (“Gutierrez”) in
administrative proceedings under the Immigration and Nationality Act, 8 U.S.C. § 1101 et seg., before the
United States Department of Homeland Security (“DHS”). [DE-1 12-13; AR 1, 14] In connection with
these proceedings, Bailey individually* executed a United States Immigration and Customs Enforcement

(“ICE”) Form 1-352 immigration bond (the “Bond”) on J anuary 6, 2012 in which DHS? and Bailey agreed

 

' The administrative record [DE-22-1] will hereafter be cited within this opinion as [AR ##].

? Bailey is joined in his lawsuit by his law firm Plaintiff Buxton R. Bailey, P.C. (the “Firm”) [DE-1], but Bailey alone
executed the Bond in his individual capacity [AR 7-9], and only Bailey therefore undertook legal obligations under
the Bond. And because this lawsuit challenges agency actions concerning the Bond that therefore could only injure
Bailey as a matter of law, the complaint fails to establish the Firm’s standing to sue Defendants. See Valley Forge
Christian Coll. v. Ams. United for Separation of Church & State, 454 U.S. 464, 472 (1982) (“at an irreducible
minimum, Art[icle] II requires the party who invokes the court’s authority to show that he personally has suffered
some actual or threatened injury as a result of the putatively illegal conduct of the defendant, and that the injury fairly
can be traced to the challenged action and is likely to be redressed by a favorable decision.” (internal quotation marks
and citations omitted); Lujan v. Nat'l Wildlife Fed’n, 497 U.S. 871, 882 (1990) (noting that 5 U.S.C. § 702 requires
“the person claiming a right to sue [to] identify some ‘agency action’ that affects him in the specified fashion” and
“show that he has ‘suffered legal wrong’ because of the challenged agency action, or is ‘adversely affected or
aggrieved’ by that action ‘within the meaning of a relevant statute.’” (emphasis added)). The Firm’s claims are
accordingly DISMISSED for lack of subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3) (“If the court determines at
any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”).

* Although Bailey purports to sue the individual Defendants—who each are or were agents of DHS or one of its
subordinate executive agencies ICE or the United States Citizenship and Immigration Services (“USCIS”)—Bailey
makes no allegations regarding any actions undertaken by any individual Defendant within his complaint, but instead
makes general allegations regarding government action. [see DE-1 at 1 and 9] 3-6 (mentioning individual
Defendants’ names only in the complaint’s caption and in alleging each individual Defendant’s federal office)]
Because he does not make any specific allegations, were the court to construe Bailey’s claims as against Defendants
in their individual capacities, the court would dismiss those claims for failing to meet the federal pleading standard.
See Proctor v. Metro. Money Store Corp., 579 F. Supp. 2d 724, 744 (D. Md. 2008) (unspecific allegations implausible
under Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 570 (2007)).

The court therefore construes the complaint as suing Defendants in their official capacities alone, meaning that Bailey
has effectively sued only DHS and its subordinate agencies. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71
(1989) (“[A] suit against a state official in his or her official capacity is not a suit against the official but rather is a
suit against the official’s office. As such, it is no different from a suit against the State itself.” (internal citation
that: (1) DHS would release Gutierrez from custody; and (2) Bailey would undertake—guaranteed by a
pledge of $5,000 security—to “cause [Gutierrez] to be produced or to produce himself[] to an immigration
officer or an immigration judge of the United States .. . upon each and every written request until
exclusion/deportation/removal proceedings in his[] case are finally terminated[.]” [AR 3-10 (“BOND
CONDITIONED UPON THE DELIVERY OF AN ALIEN”)] The Bond went on to say that if Bailey
“fail[ed] to surrender [Gutierrez] in response to a timely demand while the bond remain[ed] in effect, the
full amount of the bond . . . [would] become[] due and payable” to the federal government (the
“Government”). [AR 8]

On July 7, 2015, DHS sent Bailey an ICE Form I-340 demanding Gutierrez’s delivery to ICE’s
Charlotte, North Carolina office on August 7, 2015, which also specifically stated that failure to deliver
Gutierrez could result in forfeiture of the Bond. [DE-1 9 28; AR 63] Bailey admits that he timely received
the Form 1-340 and that he failed to deliver Gutierrez as demanded therein. [DE-1 qf 29-30]

DHS then sent Bailey an ICE Form I-323 breach notice on August 7, 2015 stating that the Bond had
been breached by a “substantial violation of the conditions of the bond[,]” namely, “failure to deliver”
Gutierrez as demanded (the “Breach Determination”). [AR 66] The Breach Determination stated that the
Bond’s security would accordingly be forfeited to the Government, but noted that Bailey could appeal the

Breach Determination by filing a USCIS Form I-290B notice of appeal within 30 days. [AR 66]

 

omitted)); Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-capacity suits . . . generally represent only
another way of pleading an action against an entity of which an officer is an agent. As long as the government entity
receives notice and an opportunity to respond, an official-capacity suit is, in all respects other than name, to be treated
as a suit against the entity.” (internal quotation marks and citations omitted)); Brown v. GSA, 425 U.S. 820, 826-27
(1976) (“A suit against an officer of the United States is one against the United States itself if [1] the decree would
operate against the sovereign; or [2] if the judgment sought would expend itself on the public treasury or domain, or
interfere with the public administration; or [3] if the effect of the judgment would be to restrain the Government from
acting, or to compel it to act.” (internal quotation marks and citations omitted)). Accordingly, and for ease of
reference, within this opinion the court will refer collectively to the actions allegedly undertaken and arguments made
by Defendants as DHS’s actions, DHS’s arguments, etc.
After several untimely and otherwise-deficient attempts that were rejected [see AR 84-97], DHS
ultimately accepted Bailey’s appeal of the Breach Determination as properly filed on March 28, 2016. [AR
162, 167] As relevant here, Bailey argued within his memorandum in support of his appeal that there had
been no substantial violation of the Bond’s conditions because: (1) Bailey had lodged an appeal in
Gutierrez’s immigration proceedings before the date that Bailey was required to deliver Gutierrez; and
(2) Gutierrez had voluntarily departed the country after that date, on December 2, 2015. [AR 79, 143-45]

On December 14, 2017, DHS rendered its decision on Bailey’s appeal of the Breach Determination
(the “December 2017 Decision”). [AR 168-171 (Matter of B-R-B-, ID# 377963 (AAO Dec. 14, 2017))]
Within the December 2017 Decision, DHS concluded that Bailey had misinterpreted his obligations under
the Bond and that he had “violated the bond’s terms when he did not produce [Gutierrez] on August 7,
2015.” [AR 170] DHS noted that 8 C.F.R. § 103.6(e) sets forth that an immigration bond is breached only
when there is a “substantial violation” of the bond’s conditions. [AR 170] DHS invoked the Court of
Federal Claims’s decision in Aguilar v. United States, 124 Fed. Cl. 9 (2015), in which that court said that
“{i]Jn determining whether a breach is a ‘substantial’ violation, courts have looked to four factors: 1) the
extent of the breach; 2) whether the breach was intentional or accidental; 3) whether the breach was in good
faith; and 4) whether the obligor took steps to make amends or place himself in compliance.” Jd. at 16
(citing Ruiz-Rivera v. Moyer, 70 F.3d 498, 501 (7th Cir. 1995)).* Regarding the substantiality of Bailey’s
violation of the Bond, DHS held as follows:

Applying the Aguilar factors, the record indicates that the extent of the bond
violation was substantial. By not delivering [Gutierrez] as requested, [Bailey]
violated the bond’s primary condition. The bond violation was not accidental, as

the demand notice was received by [Bailey] and [Bailey] provided no evidence that
[Gutierrez] could not be delivered. Moreover, [Bailey] has not shown that the

 

* DHS also invoked In re Kubacki, 18 I. & N. Dec. 43, 44, 1981 BIA LEXIS 17 (Regional Comm’r, I. & N. Serv.
Jan. 28, 1981) for the same four-factor test set forth in Aguilar.

4
violation was in good faith or that he took steps to comply with the bond’s terms,
even after the issuance of the breach notice. Thus, the majority of the Aguilar
factors indicate a substantial violation of the bond’s terms.

[AR 171] Because it determined that Bailey had substantially violated the Bond, DHS determined that the
Bond had been breached, declined to reinstate the Bond, and dismissed Bailey’s appeal. [AR 171]
The cover letter to the December 2017 Decision stated:

If you believe we incorrectly decided your case, you may file a motion requesting
us to reconsider our decision, reopen the proceeding, or both. The requirements for
motions are located at 8 C.F.R. § 103.5. Motions must be filed on a Form 1-290B,
Notice of Appeal or Motion, within 33 days of the date of this decision. This
time period includes three days added for service by mail.

[AR 168 (emphasis in original)] Bailey mailed a motion asking DHS to reopen or reconsider the December
2017 Decision on another USCIS Form I-290B on January 16, 2018, which was received by DHS on
January 17, 2018. [AR 176-80, 82, 223] Tellingly, Bailey first argued within his memorandum in support
of his motion to reopen or reconsider that his deadline to file the motion was J anuary 19, 2018. [AR 182]
Bailey then argued that his breach of the Bond was not substantial under Aguilar in light of the totality of
the circumstances surrounding the breach, which Bailey argued DHS had not “fully assess[ed.]” [AR 183]
Bailey’s memorandum concluded as follows:

The breach was serious. Upon review of the totality of the unique circumstances

including but not limited to the fact that both counsel and obligor are the same as

well as a substantial demonstration of good faith including reasonable and timely

efforts to reach out to [DHS] the undersigned believes he has shown cause for
finding that the breach is not substantial.

The foregoing premises considered [Bailey] respectfully seeks reconsideration and
entry of a new decision finding the breach while serious was not in the totality of
the circumstances presented substantial and cancelling the aforementioned bond.

[AR 195]
On March 1, 2018, DHS rendered its decision on Bailey’s motion to reopen or reconsider the
December 2017 Decision (the “March 2018 Decision”). [AR 228 (Matter of B-R-B-, ID# 1393816 (AAO
Mar. 1, 2018))]} Within the March 2018 Decision, DHS ruled as follows:

A motion must be filed within 33 calendar days of the date that the unfavorable
decision was served by mail. 8 C.F.R. §§ 103.5(a)(1)(i); 103.8(b). The filing date
is the day [DHS] receives the motion at the designated filing location, not the date
[Bailey] mailed the motion. 8 C.F.R. § 103.2(a)(7)(i).

On December 14, 2017, we dismissed [Bailey]’s appeal and served the unfavorable
decision by mail. The decision stated that [Bailey] may file a motion within 33
days. Three days are added to the prescribed time for filing a motion to account for
mailing. Although a deadline is moved to the next business day when it falls on a
weekend or federal holiday, [Bailey]’s filing deadline was January 16, 2018 and
did not fall on a weekend or holiday. [DHS] received the motion on January 17,
2018, which is 34 days after the service date of the unfavorable decision.
Accordingly, we are denying the motions as untimely filed.
[AR 228]

Bailey filed his complaint in this court on June 10, 2020. [DE-1] Within his complaint, Bailey
brings three causes of action against DHS’: (1) a claim that the December 2017 Decision violated the
Administrative Procedure Act, 5 U.S.C. § 701 et seq. (the “APA”); (2) a claim that the March 2018 Decision
violated the APA; and (3) a claim that DHS breached the Bond. [DE-1 4] 43-93] Bailey’s prayer for relief
makes clear that all three claims seek to establish a basis whereby this court can determine that Bailey is
entitled to get back the $5000 he pledged as security on the Bond.

Following submission of the administrative record [DE-22-1], DHS moved for summary judgment

under Federal Rule of Civil Procedure 56 (“Rule 56”) on January 8, 2021 [DE-26], and Bailey moved for

summary judgment on January 28, 2021 [DE-30]. Both motions are ripe for adjudication.

 

> See supra notes 2 and 3.
Il. Legal standards
a. Motions for summary judgment generally

A party moving for summary judgment on a claim or defense bears the burden of “show[ing] that
there is no genuine dispute as to any material fact and [that] the movant is entitled to judgment as a matter
of law” on that claim or defense. Fed. R. Civ. P. 56(a). Within the meaning of Rule 56: (1) a fact is
“material” if a jury’s decision regarding the fact’s existence or nonexistence “might affect the outcome of
the suit under the governing law”; and (2) a dispute about a material fact is “genuine” if the “evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,
Inc., 477 U.S, 242, 248 (1986).

The movant “bears the initial responsibility of informing the district court of the basis for its motion,
and identifying those portions of [the record] which [the movant] believes demonstrate the absence of a
genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant may
demonstrate the absence of a genuine dispute as to a material fact by: (1) “citing to particular parts of
materials in the record, including depositions, documents, electronically stored information, affidavits or
declarations, stipulations (including those made for purposes of the motion only), admissions, interrogatory
answers, or other materials[,]” Fed. R. Civ. P. 56(c)(1)(A); or (2) showing that the record “do[es] not
establish the absence or presence of a genuine dispute, or that [the nonmovant] cannot produce admissible
evidence to support the fact[,]” Fed. R. Civ. P. 56(c)(1)(B).

The Fourth Circuit has said:

When the moving party has carried its burden, the nonmoving party must come
forward with evidence which shows more than some metaphysical doubt that

genuine and material factual issues exist. A mere scintilla of evidence presented
by the nonmoving party is insufficient to circumvent summary judgment. Rather,
the nonmoving party must convince the court that upon the record taken as a
whole!®! a rational trier of fact could find for the nonmoving party.

Austin v. Clark Equip. Co., 48 F.3d 833, 836 (4th Cir. 1995) (citations omitted). Rule 56(e) “requires the
nonmoving party to go beyond the pleadings” and, pursuant to Rule 56(c), to “designate specific facts
showing that there is a genuine issue for trial.” See Celotex, 477 U.S. at 324 (quotation marks omitted).
Where the district court concludes that—based upon the record taken as a whole, when viewed in
the light most favorable to the nonmovant as described above—a reasonable jury could render a verdict in
favor of the nonmovant, summary judgment must be denied. Anderson, 477 U.S. at 248. Where, in light
of the same, the court concludes that a jury could not reasonably render a verdict in the nonmovant’s favor,
summary judgment may be granted. Id. at 249-50.
b. Motions for summary judgment on APA claims
The legal standard applied by courts adjudicating motions for summary judgment on claims
challenging agency action under the APA, however, is different. As this court has said:
The Rule 56(a) standard applies differently in an APA claim. A court conducting
judicial review under the APA does not resolve factual questions, but instead
determines whether or not as a matter of law the evidence in the administrative
record permitted the agency to make the decision it did. Thus, in an APA claim,
summary judgment becomes the mechanism for deciding, as a matter of law,

whether the agency action is supported by the administrative record and otherwise
consistent with the APA standard of review.

Under the APA, courts must hold unlawful and set aside agency action found to be
arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
law. In reviewing agency action, the court must consider whether the decision was
based on a consideration of the relevant factors and whether there has been a clear
error of judgment. The inquiry into the facts is to be searching and careful, but the
ultimate standard of review is a narrow one. The court is not empowered to

 

° The Court need only consider those parts of the record cited by the parties, but it may consider other materials in
the record if it so chooses in the exercise of its discretion. Fed. R. Civ. P. 56(c)(3); Carlson v. Bos. Sci. Corp., 856
F.3d 320, 324 (4th Cir. 2017).
substitute its judgment for that of the agency. Courts, however, must not rubber-
stamp administrative decisions that they deem inconsistent with a statutory mandate
or that frustrate the congressional policy underlying a statute. Although the scope
of review is narrow, the agency must nevertheless explain the evidence which is
available, and must offer a rational connection between the facts found and the
choice made.

Nieves v. McHugh, 111 F. Supp. 3d 667, 679-80 (E.D.N.C. 2015) (internal quotation marks, ellipses, and
citations omitted); see 5 U.S.C. § 706(2)(A) (“The reviewing court shall . . . hold unlawful and set aside
agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law”). The court’s review of the agency action is to be based on “the full
administrative record that was before [the agency] at the time [it] made [its] decision.” Citizens to Pres.
Overton Park, Inc. v. Volpe, 401 U.S. 402, 419-20 (1971).

Il. Analysis

DHS argues that it is entitled to summary judgment on all three of Bailey’s claims. The court
addresses each in turn.

a. Bailey’s APA claim challenging the December 2017 Decision’

In his first claim, Bailey alleges that DHS “acted arbitrarily and capriciously” in the December 2017
Decision dismissing his appeal of the Breach Determination because DHS: (1) “found that there was no
accident on the part of [Bailey] in connection with the bond breach”; (2) “found that [Bailey] had not shown
that ‘the violation was in good faith’ . . . or ‘that [Bailey] had not taken steps to comply with the bond’s
terms . . . after the issuance of the breach notice”; and (3) did “not look{] fully at the totality of the

circumstances as required by law before rendering it’s [sic] decision regarding the substantiality of the

 

’ The actions of executive departments like DHS can properly be challenged under the APA. See 5 U.S.C. § 701(b)(1)
(defining “agency” as “each authority of the Government of the United States” with certain exclusions not including
executive departments); Dep ’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1901 (2020) (holding
that DHS violated APA).
breach[.]” [DE-1 §{] 43-50] DHS argues that the December 2017 Decision complied with the APA. [DE-
27 at 11-21]

8 C.F.R. § 103.6(e) sets forth that an immigration bond “is breached when there has been a
substantial violation of the stipulated conditions” of the bond. Central to DHS’s motion for summary
judgment on Bailey’s first claim is whether the administrative record supports DHS’s determination within
the December 2017 Decision that Bailey had substantially violated the conditions of the Bond and therefore
breached the same within the meaning of 8 C.F.R. § 103.6(e).

In Ruiz-Rivera—the Seventh Circuit decision that first articulated the Aguilar factors that DHS
considered within the December 2017 Decision in determining whether Bailey’s violation was substantial—
the appellant argued that the district court erred by granting summary judgment to the former Immigration
and Naturalization Service (“INS”) on her claim alleging that INS erroneously decided that a substantial
violation of an immigration bond had taken place within the meaning of 8 C.F.R. § 103.6(e). 70 F.3d 498.
The court listed the four Aguilar factors and found that the first three weighed against the plaintiff, but
noted that the last factor—whether the plaintiff took steps to make amends or place himself in compliance
with the terms of the bond—was “clearly” established by the record because the plaintiff delivered the
relevant immigrant to INS one day late. Jd. at 501-02. The Ruiz-Rivera court affirmed the district court as
follows:

We are required to uphold the decision of the INS unless it is plainly erroneous or

inconsistent with the regulation.) Our role is not to choose among competing
interpretations but to ensure that the INS has followed its own regulations. We may

 

* In Kisor v. Wilkie, 139 S. Ct. 2400 (2019), the Supreme Court harmonized the “plainly erroneous or inconsistent
with the regulation” standard first set forth in Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945) with
5 U.S.C. § 706, noting that courts “fulfill their duty” under 5 U.S.C. § 706 “by deferring to the agency’s reasonable
reading” of the relevant regulation under Seminole Rock and Auer v. Robbins, 519 U.S. 452 (1997), Seminole Rock’s
successor case. Kisor, 139 S. Ct. at 2411, 2419 (“courts do not violate Section 706 by applying Auer”); see also
Aguilar, 124 Fed. Cl. at 16 (equating 5 U.S.C. § 706(2)(A)’s “arbitrary, capricious, [] abuse of discretion, or otherwise
not in accordance with law” standard with the “plainly erroneous or inconsistent” standard applied in Ruiz-Rivera).

10
well have decided this case differently than the INS had it been before us in the first
instance. However, given our evaluation of the [Aguilar] factors, we cannot say
that the INS’s determination that the bond violation was substantial was plainly
erroneous or inconsistent with 8 C.F.R. § 103.6(e). While our finding that [the
alien] took steps to comply with the INS order weighs in [the appellant]’s favor,
the fact that [the alien]’s failure to report was intentional and lacking good faith
clearly militates against [the appellant]’s position. Thus, although [the appellant]’s
complete forfeiture of her $ 10,000 bond appears to be unnecessarily harsh, given
[the alien]’s attempt to remedy a breach of limited extent, we must defer to the
INS’s interpretation of its own regulation.

Jd. at 502-03 (internal quotation marks and citation omitted).
As mentioned above:
A court conducting judicial review under the APA does not resolve factual
questions, but instead determines whether or not as a matter of law the evidence in
the administrative record permitted the agency to make the decision it did.... In
reviewing agency action, the court must consider whether the decision was based
on a consideration of the relevant factors and whether there has been a clear error
of judgment. The inquiry into the facts is to be searching and careful, but the

ultimate standard of review is a narrow one. The court is not empowered to
substitute its judgment for that of the agency.

Nieves, 111 F. Supp. 3d at 679-80 (internal quotation marks and citation omitted). Accordingly, this court
is not empowered to either: (1) decide as a matter of fact whether Bailey established that his failure to
deliver Gutierrez was accidental or in good faith or whether Bailey took steps to belatedly comply with the
Bond; or (2) weigh the Aguilar factors against each other. Rather, Ruiz-Rivera demonstrates that DHS’s
determination that a substantial violation of the Bond took place within the meaning of 8 C.F.R. § 103.6(e)
is to be accorded judicial deference, and that such a determination must be upheld on appeal where the
determination is supported by one or more of the Aguilar factors. Therefore, it is this court’s job only to
determine whether any Aguilar factor that is supported by evidence within the administrative record before
DHS at the time of the December 2017 Decision supported DHS’s determination that Bailey substantially
violated the Bond. See Aguilar, 124 Fed. Cl. at 18 (upholding substantial-violation determination and

granting summary judgment to the Government where record showed the obligor failed to deliver the alien

11
based upon a mistake: “Even had ICE concluded that Mr. Aguilar acted in good faith... Mr. Aguilar’s lack
of action after... he . . . received notice of the breach{] would be sufficient in and of itself to support ICE’s
conclusion that he substantially violated the bond.”); Nyuwa v. Field Office Dir., 703 F. App’x 462, 462—
63 (9th Cir. 2017) (unpublished) (affirming summary judgment for DHS on denial of immigration-bond-
breach appeal where there was no genuine dispute that the alien failed to appear when and where demanded,
citing Ruiz-Rivera).

The administrative record demonstrates that the first Aguilar factor, i.e., the extent of the breach of
the Bond, supported the December 2017 Decision. The record before this court—which was certified by
DHS as “constitut[ing] the administrative record for” the December 2017 Decision [DE-21-1], and which
Bailey did not challenge—contained: (1) the Bond stating the obligation to deliver Gutierrez undertaken by
Bailey [AR 3-10]; (2) DHS’s demand that Bailey deliver Gutierrez [AR 63]; (3) the Breach Notice
memorializing that Bailey failed to deliver Gutierrez [AR 66]; and (4) Bailey’s memorandum in support of
his appeal in which he states that he went in person to the Charlotte ICE office after he received the Breach
Notice but does not state that he ever tried to actually deliver Gutierrez to DHS [AR 142; see also AR 188-
89, 193]. This record evidence supports DHS’s determination that “{b]y not delivering [Gutierrez] as
requested, [Bailey] violated the bond’s primary condition.” [AR 171]; see Ruiz-Rivera, 70 F.3d at 501
(“The primary obligation of the delivery bond required Ruiz-Rivera to produce her husband whenever and
wherever requested by the INS”). Further, Bailey concedes that he failed to deliver Gutierrez within his
complaint filed in this court [DE-1  48(c) (alleging “acts that .. . would tend to mitigate [Bailey]’s failure
to deliver Gutierrez’’)], and within his memorandum in opposition to DHS’s motion for summary judgment
Bailey appears to concede that his failure was a “categorically substantial” violation of the Bond:

As failure to appear upon demand is the singular act that results in a violation, by
default it is categorically substantial as set out in 8 C.F.R. 103.61 [sic].... In this

12
case, the singular condition of the delivery bond, appearance on demand, was
violated. There is no dispute as to that fact.

[DE-32 at 9-10 (citation omitted)]?

Under Ruiz-Rivera, the court’s conclusion that the record supports DHS’s determination that the
first Aguilar factor was established and weighed in favor of finding a substantial violation forecloses further
inquiry regarding the December 2017 Decision, particularly in light of Bailey’s concession. But the court
notes that DHS also considered the remaining Aguilar factors!°—i.e., whether the breach was accidental,

whether the breach was in good faith, and whether Bailey took belated steps to comply!!—and found that

 

* Bailey appears to make this concession in an attempt to reframe the question as whether he substantially performed
the conditions of the Bond within the meaning of 8 C.F.R. § 103.6(c)(3) after his breach. [see DE-32 at 6—7 (arguing
that he is entitled to a “de novo . . . determination of whether or not [DHS] properly reviewed the appeal of the notice
of breach on the delivery bond to see if [Bailey] and [Gutierrez] had pursuant to 8 C.F.R. 103.6(c)(3) and in the
totality of the circumstances substantially performed thereon thus excusing the breach and cancelling the bond.”)]
But since: (1) Bailey’s claim is that the December 2017 Decision was legally erroneous; and (2) Bailey did not invoke
8 C.F.R. § 103.6(c)(3) or argue that he had substantially performed within the meaning of that regulation within his
memorandum in support of his appeal of Breach Determination (which appeal the December 2017 Decision
dismissed) [AR 91 (asking that DHS “find that a substantial violation of the terms and conditions of the bond were
not breached, reinstate and cancel the bond, [or] in the alternative, that if a breach did occur [to find] that it was not,
in the totality of the circumstances, substantial”)], Bailey’s attempt to change tack to argue substantial performance
at this late juncture must be rejected. See South Carolina v. United States Dep't of Labor, 795 F.2d 375, 378 (4th
Cir. 1986) (rejecting argument not raised to the agency as waived: “It is well established that parties to an agency
proceeding must raise at the time appropriate under the agency’s practice all issues which it intends to assert on
appeal.” (internal quotation marks, brackets, and citation omitted).

" Bailey’s contention that DHS did not “look[] fully at the totality of the circumstances” [DE-1 § 48] accordingly
fails. See Nieves, 111 F. Supp. 3d at 679 (“In reviewing agency action, the court must consider whether the decision
was based on a consideration of the relevant factors and whether there has been a clear error of judgment.” (emphasis
added) (internal quotation marks and citation omitted)).

"' Bailey does not direct the court’s attention to any authority standing for the proposition that where an alien
voluntarily departs the country following an immigration-bond obligor’s violation of the conditions of the bond, the
violation is rendered insubstantial within the meaning of 8 C.F.R. § 103.6(e) as a matter of law. The court declines
to adopt the obiter dictum from In re Nguyen, 15 I. & N. Dec. 176, 1975 BIA LEXIS 58 (Regional Comm’r, I. & N.
Serv. Jan. 28, 1975) invoked by Bailey [see DE-32 at 17-19]—which concerns substantial performance under 8
C.F.R. § 103.6(c)(3), rather than the substantiality of a violation under 8 C.F.R. § 103.6(e)—as creating such a rule.
See Nguyen, 15 I. & N. Dec. at 177-78 (dismissing appeal from breach determination because of substantial
violation). And in the absence of such a rule, that DHS did not expressly mention Gutierrez’s departure therein does
not, as Bailey suggests, mean that the December 2017 Decision “is clearly erroneous and must be reversed.” [DE-

13
Bailey had failed to establish these factors. [AR 171] The court does not have the power to substitute its
judgment for DHS’s and to find otherwise. Nieves, 111 F. Supp. 3d at 679 (“A court conducting judicial
review under the APA does not resolve factual questions” (internal quotation marks and citation omitted)).
And even were the court so empowered and found that the remaining Aguilar factors had been established
and weighed against finding a substantial violation, the ultimate result would not change under Ruiz-Rivera
and the deferential APA standard of review. Jd. at 680 (“The court is not empowered to substitute its
judgment for that of the agency.” (quoting Fort Sumter Tours v. Babbitt, 66 F.3d 1324, 1335 (4th Cir.
1995)).

In sum, following Ruiz-Rivera, the court concludes that: (1) DHS did not act arbitrarily or
capriciously (or otherwise unlawfully) or abuse its discretion by concluding that Bailey had substantially
violated and therefore breached the Bond; and (2) DHS accordingly did not act arbitrarily or capriciously
(or otherwise unlawfully) or abuse its discretion by dismissing Bailey’s appeal of the Breach Determination
in its December 2017 Decision.

b. Bailey’s APA claim challenging the March 2018 Decision

In his second claim, Bailey complains regarding “Defendants’ arbitrary and capricious invention of

a 33-day deadline for appealing decisions served by mail,” which resulted in the denial, as untimely, of

Bailey’s motion asking DHS to reopen or reconsider the December 2017 Decision. [DE-1 4 73] DHS

 

32 at 19]; see Earle v. United States, 254 F.2d 384, 387 (2d Cir.) (upholding forfeiture following violation of bond
conditions: “The contention is made that since the alien departed without expense to the United States that no damage
has been suffered. A bond, providing for liquidated damages, is particularly appropriate under the facts shown, to
compensate for the indirect damage done to the national economy, the expense of investigation and the maintenance
of an agency to enforce the provision of the Immigration Laws.”), cert. denied, 358 U.S. 822 (1958); United States
v. Gonzales & Gonzales Bonds & Ins. Agency, Inc., 103 F. Supp. 3d 1121, 1150 (N.D. Cal. 2015) (holding that an
alien’s voluntary departure following a breach does not excuse the breach).

14
argues that its calculation of the relevant deadline was correct and that it did not violate the APA by
enforcing it. [DE-27 at 21-26]
8 C.F.R. § 103.5(a)(1)(i) generally sets forth that: (1) “[a]ny motion to reopen a proceeding before

[DHS] filed by an applicant or petitioner[] must be filed within 30 days of the decision that the motion seeks
to reopen”; and (2) “[a]ny motion to reconsider an action by [DHS] filed by an applicant or petitioner must
be filed within 30 days of the decision that the motion seeks to reconsider.” 8 C.F.R. § 103.8(b) provides
that “[w]henever a person has the right or is required to do some act within a prescribed period after the
service of a notice upon him and the notice is served by mail, 3 days shall be added to the prescribed period.”
“Day” is defined by 8 C.F.R. § 1.2 as follows:

Day, when computing the period of time for taking any action provided [under

DHS’s regulations], shall include Saturdays, Sundays, and legal holidays, except

that when the last day of the period computed falls on a Saturday, Sunday, or a legal

holiday, the period shall run until the end of the next day which is not a Saturday,
Sunday, or a legal holiday.

Under 8 C.F.R. § 103.5(a)(4), “[a] motion that does not meet applicable requirements shall be dismissed.”

The record demonstrates, and the parties do not dispute, that: (1) the December 2017 Decision that
Bailey sought to have DHS reopen or reconsider was mailed to Bailey on December 14, 2017; and
(2) Bailey’s motion to reopen or reconsider was received by DHS on January 17, 2018, which was the date
that the motion was deemed filed under 8 C.F.R. § 103.2(a)(7)(i). [AR 168-69, 223-26; DE-1 4] 68-72;
DE-27 at 23; DE-32 at 35]

DHS argues that it calculated Bailey’s period to move to reopen or reconsider the December 2017
Decision to be 33 days, i.e., the 30-day period generally applicable under 8 C.F.R. § 103.5(a)(1)(i) plus
three days added pursuant to 8 C.F.R. § 103.8(b) because the December 2017 Decision was served by mail.
[DE-27 at 23] DHS argues that since: (1) January 16, 2018, the last day of the 33-day period, was neither

“a Saturday, Sunday, or a legal holiday[,]” 8 C.F.R. § 1.2; and (2) it did not receive Bailey’s motion to
15
reopen or reconsider until January 17, 2018, which is 34 days after December 14, 2017, Bailey’s motion
was untimely and therefore properly denied. [DE-27 at 23]

Bailey alleges within his complaint and argues in opposition to DHS’s motion for summary
judgment that DHS misinterpreted its regulations, and that his motion was timely. [DE-1 4] 51-73; DE-32
at 26-35] Specifically, Bailey argues that 8 C.F.R. § 103.5(a)(1)(i)’s 30-day period was the relevant “period
of time for taking an action” within the meaning of 8 C.F.R. § 1.2, and that since 30 days from December
14, 2017 was January 13, 2018, a Saturday, the “last day of the period” was moved to Tuesday, January 16,
2018, since the 14th was a Sunday and the 15th was the Martin Luther King, Jr. Day holiday. [DE-26 at
35] Only then, under Bailey’s interpretation, are 8 C.F.R. § 103.8(b)’s three days for service by mail added
to his deadline, making January 19, 2018 the last day he was able to file his motion to reopen or reconsider.
[DE-26 at 35] Bailey contends that the regulations are “clear and unambiguous” in setting forth that his
method of calculation—under which his motion would have been timely—is correct, and that DHS’s use
of the “illegal and arbitrary 33 day filing period” requires reversal of the March 2018 Decision [DE-26 at
33, 35].

In Kisor v. Wilkie, 139 S. Ct. 2400 (2019), the Supreme Court made clear that where a regulation is
unambiguous—i.e., where the court concludes that “there is only one reasonable construction of a
regulation” after “resort[ing] to all the standard tools of interpretation”’—the court must apply the
regulation’s plain meaning, and the question for the court’s determination is simply whether the agency
applied the reasonable construction or not. 139 S. Ct. at 2414-15. For a number of reasons, the court
concludes that the regulations here at issue are unambiguous and that DHS applied them properly.

First of all, DHS’s interpretation of 8 C.F.R. § 103.8(b) and 8 C.F.R. § 1.2’s tolling provision is
resonant with those regulations’ purposes, whereas Bailey’s interpretation potentially frustrates them.

When interpreting regulations, courts are guided by the “basic principle of statutory and regulatory
16
interpretation . . . that the statute or regulation should be read in context.” Statewide Bonding, Inc. v. United
States Dep’t of Homeland Sec., 980 F.3d 109, 117 (D.C. Cir. 2020). In context, the purpose of 8 C.F.R.
§ 103.8(b)—like other analogous provisions extending periods to respond to papers served by mail, e.g.,
Fed. R. Civ. P. 6(d) (“When a party may or must act within a specified time after being served and service
is made [inter alia, by mail], 3 days are added after the period would otherwise expire”)—is to ensure that
litigants served by mail are not disadvantaged relative to others in terms of the time in which they are
required to act. See Lerro v. Quaker Oats Co., 84 F.3d 239, 242 (7th Cir. 1996) (former Rule 6(e) (precursor
to Rule 6(d)) “is designed to give a litigant approximately the same effective time to respond whether papers
are served by hand or by mail. If service is by hand, then the time to respond starts immediately; if service
is by mail, the party receives three extra days as an approximation of the time required for mail delivery[.]”
(emphasis omitted)). And in context, the purpose 8 C.F.R. § 1.2’s tolling provision—like other analogous
provisions ensuring that filing deadlines do not fall on weekends or legal holidays, e.g., Fed. R. Civ. P.
6(a)(3)(A) (“if the clerk’s office is inaccessible . . . on the last day for filing . . . then the time for filing is
extended to the first accessible day that is not a Saturday, Sunday, or legal holiday”)}—is to ensure that
litigants are not required to file documents when courts are closed and the filings cannot be effected. See
id., Notes of Advisory Committee on Rules—1985 Amendment (“Rule 6(a) is amended to acknowledge
that weather conditions or other events may render the clerk’s office inaccessible one or more days. Parties
who are obliged to file something with the court during that period should not be penalized if they cannot
do so.”).

The purposes of both of 8 C.F.R. § 103.8(b) and 8 C.F.R. § 1.2’s tolling provision are necessarily
served by DHS’s interpretation, in which the filing period is simply enlarged to account for potential mail

delays and the last day of the period is tolled if necessary to ensure that filing can be effected at any time

17
during the period. That DHS’s interpretation resonates with the regulations’ purposes demonstrates its
reasonableness.

On the other hand, the purposes of the regulations are potentially frustrated by Bailey’s
interpretation, in which the filing period can be tolled by 8 C.F.R. § 1.2 when—given the three days that
are to be subsequently tacked on pursuant to 8 C.F.R. § 103.8(b)—the tolling may not remedy last-day
filing difficulties. What happens if the last of the three days that Bailey argues should be tacked on to the
end of the tolied period itself falls on a weekend or legal holiday—is 8 C.F.R. § 1.2’s tolling provision
applied a second time? If so, the first tolling was superfluous and unjustified. And if not, as Bailey appears
to suggest [DE-1 {| 66; DE-32 at 33], the tolling provision’s purpose is altogether frustrated by its own
application. The prospect of such unjustified and perverse results demonstrates why Bailey’s interpretation
is unreasonable.

Second, all of the authorities that the court has seen support DHS’s interpretation of a 33-day filing
period. See Statewide Bonding, 980 F.3d at 114 (“Under DHS regulations, a notice of bond breach must be
appealed to [DHS] within 33 calendar days of the date the notice was mailed.” (citing 8 C.F.R.
§§ 103.3(a)(2)(i) & 103.8(b)); Ondiek v. Mayorkas, No. 2:21-cv-00233, 2021 U.S. Dist. LEXIS 105041, at
*10 (W.D. Pa. June 4, 2021) (“The relevant regulations provide Plaintiff with 33, rather than the usual 30,
days to respond to the NOID because it was mailed and not served to her in person.” (citing 8 C.F.R.
§ 103.8(b)). Bailey has not directed the court’s attention to any authority supporting his interpretation
within his complaint or briefing, and the court is aware of no such authority.

For these reasons, the court concludes that: (1) DHS’s interpretation is a reasonable construction of
8 C.F.R. § 103.8(b) and 8 C.F.R. § 1.2’s tolling provision; and (2) Bailey’s interpretation is an unreasonable
construction of the same. Because no alternative reasonable construction is before the court, the court

concludes that: (3) the regulations are unambiguous within the meaning of Kisor; and (4) DHS properly
18
calculated the deadline pursuant to their plain meaning within the March 2018 Decision when it denied as
untimely Bailey’s motion to reopen or reconsider the December 2017 Decision.

Moreover, because it concludes that DHS’s interpretation of the regulations is reasonable, the court
would defer to DHS’s interpretation and conclude that DHS did not violate the APA even were Bailey’s
interpretation also reasonable and the regulations therefore “genuinely ambiguous” within the meaning of
Kisor. See Kisor, 139 S. Ct. at 2410-18 (discussing Auer deference at length and noting that courts
generally’? defer to reasonable agency interpretations of “genuinely ambiguous” regulations); see also Auer,
519 U.S. 452. In addition to the above-cited cases, other DHS decisions and DHS’s own policy manual
construe the regulations here at issue in the same manner that DHS did in Bailey’s case, which demonstrates
consistent application of the regulations that cuts against Bailey’s arguments that DHS acted arbitrarily or
capriciously in this case. See Matter of L-I-S-C-, U.S.B-, ID# 14429, 2015 Immig. Rptr. LEXIS 8424, at
*5 (AAO Nov. 4, 2015) (“In order to properly file an appeal, the regulation at 8 C.F.R. § 103.3(a)(2)(i)
provides that the affected party or the attorney or representative of record must file the complete appeal
within 30 days of service of the unfavorable decision. If the decision was mailed, the appeal must be filed
within 33 days.”); USCIS-Administrative Appeals Office Practice Manual § 4.6(c) & n.124 (“Appellants
must file a motion within 30 days of the unfavorable decision (or 33 days if the decision is mailed)... Ifa
notice is served by mail, three days are automatically added to the stated period to perform the specified

act.” (available at https://www.uscis.gov/administrative-appeals/aao-practice-manual/chapter-4-motions-

 

” The Kisor Court said that reasonable agency interpretations can be overruled in certain circumstances, including
where the challenged interpretation does not “implicate [the agency’s] substantive expertise” and interpreting the
regulation “fall[s] more naturally into a judge’s bailiwick.” 139 S. Ct. at 2417. Although filing deadlines are hardly
unique to DHS regulations, and the interpretation of filing deadlines is something that judges routinely undertake, as
explained herein, the court agrees that DHS’s interpretation of the regulations is the correct interpretation. In the
absence of a conflict between DHS’s interpretation and its own, the court would not hesitate to apply Kiser and
uphold the March 2018 Decision under Aver even were the regulations genuinely ambiguous.

19
to-reopen-and-reconsider#4.6)) (both citing 8 C.F.R. § 103.8(b)). And it is worth noting that DHS expressly
made Bailey aware of the 33-day deadline in its cover letter accompanying the December 2017 Decision
[AR 168], such that Bailey cannot claim that he was meaningfully prejudiced by the deadline’s enforcement.

In sum, the court concludes that: (1) DHS did not act arbitrarily or capriciously (or otherwise
unlawfully) or abuse its discretion by calculating Bailey’s deadline to file his motion to reopen or reconsider
the December 2017 Decision as it did, or by and enforcing the deadline; and (2) DHS accordingly did not
act arbitrarily or capriciously (or otherwise unlawfully) or abuse its discretion by denying"? Bailey’s motion
in the March 2018 Decision.

c. Bailey’s breach-of-contract claim

In his final cause of action, Bailey claims that DHS improperly treated the Bond as forfeited
following Bailey’s failure to deliver Gutierrez, and thereby breached the Bond. [DE-1 | 74-93]
Specifically, Bailey alleges that “[i]n order to properly forfeit the bond on a bond breach, the Government
must show that it has acted to mitigate the damage caused by the alleged breach, and or show that the
breaching party has not cured the breach.” [DE-1 478] Bailey alleges that: (1) DHS made no effort to take
Gutierrez into custody and allowed him to post a voluntary departure bond following Bailey’s breach of the
immigration bond, demonstrating DHS’s failure to mitigate [DE-1 86]; and (2) Bailey continued to liti gate

on Gutierrez’s behalf following the breach in connection with the latter’s departure, demonstrating Bailey’s

 

3 Although 8 C.F.R. § 103.5(a)(4) says that “[a] motion that does not meet applicable requirements shall be
dismissed[,]” rather than denied, the denial of an 8 C.F.R. § 103.5 motion is the functional equivalent of a dismissal
where, as here, the deadline for filing another such motion has passed. Accordingly, the court will not disturb DHS’s
disposition. See Ngarurih v. Ashcroft, 371 F.3d 182, 190 n.8 (4th Cir. 2004) (“Harmless-error analysis applies in
immigration cases. While the general rule is that an administrative order cannot be upheld unless the grounds upon
which the agency acted in exercising its powers were those upon which its action can be sustained, reversal is not
required when the alleged error clearly had no bearing on the procedure used or the substance of the decision
reached[.]” (internal quotation marks and citations omitted)).

20
cure of his breach [DE-1 ¥ 89-91]. DHS argues that it undertook no duty to mitigate or accept Bailey’s
efforts to cure under the terms of the Bond.!* [DE-27 at 26-30]

Because Bailey is suing the federal government on a government contract, federal law controls. See
United States v. Cnty. of Allegheny, 322 U.S. 174, 183 (1944) (“The validity and construction of contracts
through which the United States is exercising its constitutional functions, their consequences on the rights
and obligations of the parties, the titles or liens which they create or permit, all present questions of federal
law not controlled by the law of any State.”). The Federal Circuit has said that a party bringing a breach-
of-contract claim under the Tucker Act “must allege and establish: (1) a valid contract between the parties,
(2) an obligation or duty arising out of the contract, (3) a breach of that duty, and (4) damages caused by
the breach.” San Carlos Irrigation & Drainage Dist. v. United States, 877 F.2d 957, 959 (Fed. Cir. 1989).

Generally speaking, an immigration bond is a contract between the federal government and the bond
obligor in which the government releases an alien from custody in exchange for a promise by the obligor,
secured by a sum certain, that he will deliver the alien to DHS whenever it so requests. See United States
v. Minn. Tr. Co., 59 F.3d 87, 90 (8th Cir. 1995); In re Allied Fid. Ins. Co., 19 J. & N. Dec. 124, 125, 1984
BIA LEXIS 18 (Comm’r, I. & N. Serv. Mar. 13, 1984). The obligor’s failure to deliver the alien results in
forfeiture of the sum pledged as security as a form of liquidated damages. Allied Fid., 19 1. & N. Dec. at
126; Earle, 254 F.2d at 387. As mentioned above, Bailey alleges within his breach-of-contract claim that
DHS breached the Bond by treating Bailey’s $5,000 as forfeited without “show[ing] that [DHS] has acted

to mitigate the damage caused by the alleged breach, and or show[ing] that [Bailey] has not cured the

 

‘4 DHS also argues that Bailey did not exhaust his mitigation argument administratively, but courts have said that
administrative exhaustion is not required before an immigration-bond obligor can file suit for breach of contract. See
Statewide Bonding, 980 F.3d at 119 (“[BJecause DHS regulations do not require exhaustion of administrative
remedies, a bond obligor can skip the administrative appeal process and the invoice dispute resolution process and
immediately file suit in federal court for breach of contract.”).

21
breach.” [DE- 1 78] But DHS directs the court’s attention to the Bond [AR 5-10], and argues that DHS
did not undertake therein any duties to mitigate or to show the absence of a cure before treating the Bond
as forfeited [DE-27 at 27-30]. After reviewing the Bond, the court agrees with DHS that the Bond contains
no language indicating that DHS undertook such duties. Indeed, the Bond does not contain the words
“mitigate” or “cure” or any language describing such concepts, but instead is a typical (and boilerplate)
immigration bond by which Bailey’s $5,000 became forfeited upon his failure to deliver Gutierrez as
demanded. [AR 8 (“If. . . the obligor fails to surrender the alien in response to a timely demand while the
bond remains in effect, the full amount of the bond . . . becomes due and payable.”)]

By invoking the Bond and showing that it does not require DHS to mitigate Bailey’s damages or
make any showing concerning cure before treating the Bond as forfeited, DHS has demonstrated the
absence of a genuine dispute regarding the “obligation[s] or dut[ies] arising out of the contract” that form
the bases for Bailey’s breach-of-contract claim as alleged. San Carlos, 877 F.2d at 959; Celotex, 477 U.S.
at 323 (describing summary-judgment movant’s “initial responsibility of informing the district court of the
basis for its motion, and identifying those portions of [the record] which [the movant] believes demonstrate
the absence of a genuine issue of material fact”); Fed. R. Civ. P. 56(c)(1)(B) (movant may carry its burden
by showing “that [the nonmovant] cannot produce admissible evidence to support the fact”). Because DHS
carried its initial burden, Bailey was required in his opposition to “come forward with evidence which
shows more than some metaphysical doubt that genuine and material factual issues exist” and to “convince
the court that upon the record taken as a whole[] a rational trier of fact could find” that DHS had breached
the Bond. Austin, 48 F.3d at 836 (citations omitted).

Bailey failed to do so. Bailey’s allegations that these duties existed are not supported by the

invocation of any persuasive legal authorities or by any evidence within the record indicating that DHS may

22
have undertaken such duties. Without such support, no reasonable jury could find in Bailey’s favor on his
breach-of-contract claim. Jd.

The court accordingly concludes that DHS has “show[n] that there is no genuine dispute” regarding
whether it breached the Bond and that DHS is entitled to judgment as a matter of law” on Bailey’s breach-
of-contract claim. Fed. R. Civ. P. 56(a).

IV. Conclusion

For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED as to all of
Bailey’s claims. Because Bailey makes precisely the same arguments in support of his own motion for
summary judgment as he does in unsuccessfully opposing Defendants’ motion for summary judgment
[compare DE-32 (“PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ RULE 56
MOTION FOR SUMMARY JUDGMENT, AND IN SUPPORT OF PLAINTIFFS RULE 56 MOTION
FOR SUMMARY JUDGMENT”), with DE-33 (same document)], Bailey’s motion for summary judgment
[DE-30] is DENIED. The Clerk of Court is DIRECTED to close the case.

/

SO ORDERED thisthe 2 2 dayof___.) Annee , 2021.

OR tel Vue E

RICHARD E. MYERS II
CHIEF UNITED STATES DISTRICT JUDGE

23
